DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This Office Action is in response to amendments, arguments and a request for continued examination (RCE) received on 07 April 2022. Claims 1, 10 and 19 have been amended. Claims 8, 17 and 26 have been previously cancelled. Claims 1-7, 9-16, 18-25 and 27 remain pending. This is the ninth Office Action on the Merits. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an on-board unit of a first vehicle and on-board unit of a second vehicle interpreted per Fig. 11, [0031] and [0185] as a processor device with associated instructions executable by the processor stored in a non-transitory storage medium, and a radio frequency (RF) wireless communication interface.
MPEP § 2181, I. A. provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, 18-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
In regards to claims 1, 10 and 19: Claims 1, 10 and 19 have been amended to include 
the analyzing comprises determining that one or more portions of coverage areas of the one or more third party networks has 
at least one performance or quality related parameter that is less than a defined threshold 
and/or 
is providing less than a particular desired Quality of Experience (QoE) or Quality of Service (QoS);
Applicant uses “and/or” to separate two distinct analysis points that each detail two optional limitations, e.g. performance or quality and/or Quality of Experience (QoE) or Quality of Service (QoS). Support for this limitation is found in Applicant disclosure [0184]. Support for determination of quality of experience is found at [0187]. However: 
The use of “and/or” in combination with a plurality of other optional terms before and after the “and/or” renders the metes and bounds of the claim language confusing and indefinite. 
[A] particular desired Quality of Experience (QoE) or Quality of Service (QoS) is considered to be indefinite because Applicant disclosure is silent as to what entity or structure sets the particular desired QoE or QoS, and/or what benchmark/threshold/etc. is used to determine exactly what is “desired”. Therefore, the metes and bounds of these terms are considered unclear and indefinite. 
While Applicant disclosure describes quality of experience at [0187], Applicant disclosure is silent as to what Quality of Service is, and most specifically what differentiates Quality of Experience from Quality of Service. Therefore, one of ordinary skill would not be able to differentiate the metes and bounds of these terms, and they are considered unclear and indefinite.
Further in regards to claims 1, 10 and 19: Claims 1, 10 and 19 have been amended to include
wherein the generating comprises setting or adjusting at least a portion of the new travel route information to enable making an additional or a more complete assessment of at least one of the one or more portions of the coverage areas.
However, the term making an additional or a more complete assessment is considered indefinite because:
An additional assessment does not have proper antecedent basis for exactly what the original assessment is. Applicant details a plurality of steps of collecting, processing and analyzing data that is perhaps understood to be an assessment, however lack of specific citation as to exactly what the assessment includes renders the claimed additional assessment unclear and indefinite. Corrective action or clarification is required. 
The term “more complete assessment” is subjective and indefinite at least because Applicant disclosure does not define the ranges of completeness for “complete” and “more complete”. Corrective action or clarification is required. 
Applicant claims merely setting or adjusting  travel route information “to enable” performance/making an additional/more complete assessment. This is intended use language that is considered indefinite because it is unclear if the additional/more complete assessment of the method of claim 1 is actually performed, or if the setting/adjusting merely allows the system to be capable of such additional/more complete assessment. The metes and bounds are therefore unclear and indefinite. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16, 18-25 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
1. (Currently amended) A method of optimizing performance of one or more third party wireless networks over a service area using a plurality of vehicles configured for operation within a network of moving things, the method comprising: (Applicant claims performance of a method using a structural element of a plurality of vehicles, however vehicles are both well known, and also are not meaningfully acted upon by the method, as outlined below, and is therefore considered structure that is immaterial to the claim.) 
receiving by an on-board unit of a first vehicle, signals of one or more third party networks; (Considered to be generic data gathering and collection steps using known computer structures that are not meaningfully acted upon by the method, and therefore immaterial to the claim.)
collecting during movement of the first vehicle over the service area: 
data representative of the signals of the one or more third party networks, wherein the data pertains to one or both of: characteristics of the signals, and communicative functions or operations performed using access to the one or more third party networks; and geographic location information corresponding to locations where the data representative of the signals is collected; (Considered to be generic data gathering and collection steps using structures that are not meaningfully acted upon by the method, and therefore immaterial to the claim.)
processing the collected data representative of the signals, wherein the processing comprises analyzing the collected data representative of the signals to determine one or more performance or quality related parameters for each of the one or more third party networks, and wherein the analyzing comprises determining that one or more portions of coverage areas of the one or more third party networks has at least one performance or quality related parameter that is less than a defined threshold and/or is providing less than a particular desired Quality of Experience (QoE) or Quality of Service (QoS); and (Considered to be data processing steps performed by a computer processor, that are also performable by one of ordinary skill mentally, i.e. a mental process.)
generating based on processing of the collected data representative of the signals and the corresponding geographic location information, new travel route information for vehicles operating over the service area, wherein the generating comprises setting or adjusting at least a portion of the new travel route information to enable making an additional or a more complete assessment of at least one of the one or more portions of the coverage areas. (Considered to be data processing steps performed by a computer processor, that are also performable by one of ordinary skill mentally, i.e. a mental process.)
The Supreme Court has “long held that this provision contains an important implicit exception: [l]aws of nature, natural phenomena, and abstract ideas are not patentable.” E.g., Alice Corp. v. CLS Bank Inti, 573 U.S. 208, 216 (2014). 
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 216—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). This framework considers, in the first step, whether the claim at issue is “directed to” one of those ineligible concepts. Id. If not, the claim satisfies § 101. Id. If the claim is “directed to” one of those ineligible concepts, we proceed to the second step, where we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 566 U.S. at 79). The Supreme Court characterizes the second step as “a search for an ‘inventive concept’ — i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72—73) (alteration in original). “[Merely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. at 221. 
On January 7, 2019, the PTO issued revised guidance on the application of § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (hereinafter “2019 Guidance”). The 2019 Guidance includes steps 2A and 2B. Under Step 2A, Prong One, of that guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). If a claim recites a judicial exception, we proceed to Step 2A, Prong Two, in which we determine if the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)—(c), (e)-(h)). Only if a claim recites a judicial exception and fails to integrate that exception into a practical application, do we proceed to Step 2B of the guidance. At Step 2B, we determine if the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or simply appends well understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
Applying Step 1 of the Alice Analysis, the claims are understood to be directed to a process, machine, manufacture or composition of matter, and therefore we proceed to step 2A.
Applying Step 2A, Prong One of the Alice analysis, claim 1 is determined to be directed to an abstract idea (mental processes). Claim 1 is directed to generic data gathering steps onboard a vehicle, performing data analysis on the collected data, and determining a result of the data analysis without any meaningful application of said result.  Claim 1 does not claim any steps that cannot be performed mentally by one of ordinary skill in the art, but is merely being performed on a generic computer onboard a vehicle, and therefore falls within the “mental processes” grouping. See 84 Fed. Reg. 52. Because we conclude that claim 1 recites an abstract idea, we proceed to Step 2A, Prong Two.
Applying Step 2A, Prong Two of the Alice analysis, we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not “directed to” the judicial exception.
Apart from the receiving and data analysis steps of the abstract idea above, the only additional elements recited in claim 1 is that the data is received from a “on-board unit”, interpreted under 35 U.S.C. 112(f) as a generic computer processor receiving data from a radio frequency (RF) wireless communication interface on-board a generic vehicle while travelling over a service area. However, as detailed above, computer processors, radio frequency (RF) wireless communication interfaces and vehicles are each well-known and are not meaningfully acted upon by the abstract idea, and is therefore they are not considered to be a meaningful application.
Claim 1 does not recite any limitation that even generally links the use of the judicial exception to a particular technological environment. Accordingly, the language itself of claim 1 does not reflect an improvement in any particular technical field or technology. There is also no evidence that the claimed system recites an improvement to the functioning of the “computer system” itself. See MPEP § 2106.05(a). Claim 1 also does not appear to use a judicial exception in conjunction with any particular machine. See 84 Fed. Reg. 55. Accordingly, claim 1 does not integrate the judicial exception into a practical application of the exception, and we proceed to Step 2B.
Applying Step 2B of the Alice analysis, the claim(s) does/do not include additional elements beyond the judicial exception that is not “well-understood, routine, conventional” in the field or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations are no more than a field of use or merely involve insignificant extrasolution activity. Therefore, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Corrective action or clarification is required. 
Independent claim 10 is the non-transitory computer-readable medium accessed by the generic processor of claim 1, and is therefore also rejected the same or similar to claim 1, as detailed above.
Independent claim 19 is the system performing the method of claim 1, and is therefore rejected the same or similar to claim 1, as detailed above.
Dependent claims 2-7, 8-9, 11-16, 18, 20-25 and 27 further limit the data, data analysis, and/or the data structures of the abstract idea, and/or the immaterial structures that are not meaningfully acted upon by the abstract idea of claims 1, 10 and 19, and do not appear to overcome these deficiencies. Therefore, dependent claims 2-7, 8-9, 11-16, 18, 20-25 and 27 are rejected in the same or a similar manner as claims 1, 10 and 19, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-12, 14-16, 19-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dave (US 20140067257 A1) in view of Teague (US 20180017973 A1).
In regards to Claim 1, Dave discloses the following: 
1. A method of optimizing performance of one or more third party wireless networks over a service area using a plurality of vehicles configured for operation within a network of moving things, (at least Abstract, [0004]) the method comprising: 
receiving by an on-board unit of a first vehicle, (see at least Fig. 1, items 105, 135 and [0011]-[0019], see also Fig. 4 showing the embodiment of mobile device 404 implemented onboard a first vehicle) signals of one or more third party networks; (see at least [0032] “receiving a current wireless network signal strength for its current geographical location”)
collecting during movement of the first vehicle over the service area: (see at least claim 18, “…while the mobile device is traveling along the particular route”)
data representative of the signals of the one or more third party networks, (see at least [0032] “receiving a current wireless network signal strength for its current geographical location”)
wherein the data pertains to one or both of: 
characteristics of the signals, and (see at least [0032] “receiving a current wireless network signal strength for its current geographical location”)
communicative functions or operations performed using access to the one or more third party networks; (at least [0032] “the mobile device receives the wireless network signal strength (estimated bandwidth, quantity of dropped or re-requested packets, etc.) for its current geographical location and then sores a mapping between the current geographical location, the current wireless network signal strength rating, data, and time of day”)
and geographic location information corresponding to locations where the data representative of the signals is collected; (see at least [0032] “receiving a current wireless network signal strength for its current geographical location”)
processing the collected data representative of the signals, wherein the processing comprises analyzing the collected data representative of the signals to determine one or more performance or quality related parameters for each of the one or more third party networks, (see at least [0032-0033) “the mobile device receives the wireless network signal strength (estimated bandwidth, quantity of dropped or re-requested packets, etc.) for its current geographical location and then sores a mapping between the current geographical location, the current wireless network signal strength rating, data, and time of day and further wherein the mobile device can wirelessly transmit the mappings to a remote server, the server can store these mapping in a database”) 
wherein the analyzing comprises determining that one or more portions of coverage areas of the one or more third party networks has at least one performance or quality related parameter that is less than a defined threshold (See at least [0029] “the geographical map visually distinguishes each geographical region on the map based on that region's wireless network signal strength. For example, a spectrum of colors, ranging from green through yellow to red, can indicate a spectrum of wireless network signal strengths, from strong (green) through medium (yellow) to weak (red).”, wherein it is considered inherent that there are thresholds between the colors of Dave.) and/or is providing less than a particular desired Quality of Experience (QoE) or Quality of Service (QoS); (as best understood, optional) and
generating based on processing of the collected data representative of the signals and the corresponding geographic location information, new travel route information for vehicles operating over the service area, wherein the generating comprises setting or adjusting at least a portion of the new travel route information (in at least paragraphs [0026-0028], wherein a mobile device requests wireless network signal strength map data over a wireless network from a remote server and the vehicular navigation system can selected a vehicular travel route based on the wireless network signal strength along that route)
As best understood, Dave does not explicitly disclose the following, which is taught by Teague:
to enable making an additional or a more complete assessment of at least one of the one or more portions of the coverage areas. (see at least [0038] “radio link quality data may be available in a database (e.g., a database hosted on a server accessible through the Internet). Such a database may be populated by wireless network providers, via link quality reports provide by drones and assembled over time, by formal surveys, or other methods.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Teague with the invention of Dave, with the motivation of providing availability and reliability of network connectivity that may be important for safe vehicle operation. (Teague, [0002])
Further, a noted difference between the disclosures of Dave and the claimed subject matter is the method steps of Dave are not explicitly performed using only an on-board unit of a first vehicle, but rather, a mobile device onboard a vehicle of Dave (i.e. the on-board unit of a first vehicle claimed) performs the receiving and collecting steps of the method of claim 1 only, and then wirelessly transmits the mappings (i.e. data) stored in its local memory over a wireless network to a remote server, where the remote server can aggregate this data (see [0033]) performing the analyzing, summarizing, determining , correlating and generating steps claimed.  
However, at the time of filing, it would have been obvious to a person of ordinary skill to incorporate the remote server functionality of Dave into the mobile device of Dave, with predictable results, with the motivation of performing data aggregation independent of the remote server, and thereby becoming less dependent on the wireless transmission between them. The disclosures of Dave [0002]-[0003] describe that data transmission depends strongly on the strength of the wireless network signal as a mobile device travels farther and farther away from a wireless network signal transmitter/receiver, such as a cell phone tower or WiFi access point. It would clearly be within the capabilities of one of ordinary skill at the time of filing to modify the mobile device to perform said functionality independently when far away from a wireless network signal transmitter/receiver, with the motivation of network signal independence.
In regards to Claim 2, Dave discloses the following: 
2. The method according to claim 1, wherein the one or more third party networks comprise a wireless network that communicates using a cellular network radio interface protocol standard. (see at least [0019] “network interface for accessing wireless data network includes cellular telephone technology, advanced data network technology such as 3G, 4G, EDGE, WiFi, or other communication technologies and further RF transceivers to communicate”)
In regards to Claim 3, Dave discloses the following: 
3. The method according to claim 1, wherein the one or more third party networks comprise a wireless network that communicates using a commercial broadcast radio frequency interface protocol standard. (see at least [0019] “network interface for accessing wireless data network includes cellular telephone technology, advanced data network technology such as 3G, 4G, EDGE, WiFi, or other communication technologies and further RF transceivers to communicate”)
In regards to Claim 5, Dave discloses the following: 
5. The method according to claim 1, comprising provisioning one or more radio frequency receivers of the on-board unit of the first vehicle to operate on the one or more third party networks. (see at least [0019] “network interface for accessing wireless data network includes cellular telephone technology, advanced data network technology such as 3G, 4G, EDGE, WiFi, or other communication technologies and further RF transceivers to communicate”)
In regards to Claim 6, Dave discloses the following: 
6. The method according to claim 1, wherein the method further comprises: receiving, from an on-board unit of a second vehicle, data representative of the signals of the one or more third party networks and corresponding geographic location information collected by the second vehicle during movement of the second vehicle over the service area; and analyzing the data collected at the first vehicle and the second vehicle and the corresponding geographic location information to determine characteristics of wireless coverage of the one or more third party networks over the service area. (see at least [0027] “mobile device within vehicle” and [0032-0033] “the mobile device receives the wireless network signal strength (estimated bandwidth, quantity of dropped or re-requested packets, etc.) for its current geographical location and then sores a mapping between the current geographical location, the current wireless network signal strength rating, data, and time of day and further wherein the mobile device can wirelessly transmit the mappings to a remote server, the server can store these mapping in a database and wherein the remote server can populate this database continuously with mappings of this kind received from multiple separate mobile devices at various different times and aggregates this data in order to calculate for each particular geographical location an estimated current wireless network signal strength for that particular geographical location.”)
In regards to Claim 7, Dave discloses the following: 
7. (Currently amended) The method according to claim 1, wherein the on-board unit provides end-user wireless Internet access to occupants of the first vehicle. (see at least [0029] and [0032], WiFi access points represent the wireless network signal transmitters/receivers and the mobile device receives the network strength.)
In regards to Claims 10-12 and 14-16: Claims 10-12 and 14-16 are the non-transitory computer readable medium with a computer program having at least one code section, that when executed by one or more processors, performs the method of claims 1-3 and 5-7, respectively, and are therefore rejected per claims 1-3 and 5-7, above.
In regards to Claims 19-21 and 23-25: Claims 19-21 and 23-25 are the systems performing the methods of claims 1-3 and 5-7, respectively, and are therefore rejected per claims 1-3 and 5-7, above.
Regarding Claims 10 and 19, the limitations of Claims 10 and 19 are substantially the same as Claim 1, differing only in that Claim 10 is directed to a non-transitory computer readable medium with a computer program having at least one code section, that when executed by one or more processors, performs the method of Claim 1, and Claim 19 is directed to a system which operates according to the method of Claim 1. The differing limitations are also disclosed by Dave (in at least paragraph [0011]), and therefore Claims 10 and 19 are rejected for the same reasons as stated above with respect to Claim 1, above.
Claims 4, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Teague as applied, in further view of Meuleau (US 20150345966 A1). 
In regards to claim 4, Dave does not explicitly disclose the following, which is taught by Meuleau:
4. The method according to claim 1, wherein the first vehicle is an autonomously navigated vehicle for operation on public roads. (Abstract “A method and apparatus for autonomous vehicle lane routing and navigation are provided. Autonomous vehicle lane routing and navigation may include identifying vehicle transportation network information including road segment information and lane information, wherein the road segment information for at least one road segment from the plurality of road segments.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Meuleau in to the invention of Dave to include autonomously vehicles to accommodate various modes of travel, and thus increasing a target population for marketing.
In regards to claim 13: Claim 13 is the non-transitory computer-readable medium performing the method of claim 4, and is therefore rejected per claim 4, above. 
In regards to claim 22: Claim 22 is the system performing the method of claim 4, and is therefore rejected per claim 4, above.
Claims 9, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of Teague as applied, in further view of Mancuso (US 20160143028 A1).  
In regards to claim 9, Dave does not explicitly disclose the following, which is taught by Mancuso:
9. The method according to claim 1, wherein the method further comprises: transmitting results of the analysis for a particular third party network of the one or more third party networks to a cloud-based system, the cloud-based system generating one or more web pages representative of wireless service coverage of the particular third party network. (see at least [0028-0029], wherein the admin is able to access a web portal to manage configuration settings and wherein the functionality of the mobile broadband configuration server is coupled to a cloud system, and further elaborations at [0049] and [0061]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Mancuso in to the invention of Dave in order to ensure authorized users safely access the mobile wireless access point.       
In regards to claim 18: Claim 18 is the non-transitory computer-readable medium performing the method of claim 9, and is therefore rejected per claim 9, above. 
In regards to claim 27: Claim 27 is the system performing the method of claim 9, and is therefore rejected per claim 9, above.
Response to Arguments
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) have been fully considered, and are persuasive. The previously outlined rejections based on 35 U.S.C. § 112(b) have been withdrawn. However, Applicant should note the newly introduced 35 U.S.C. § 112(b) rejection outlined above, in view of Applicant amendments. 
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, but are not persuasive in view of newly cited art Teague, as outlined in the 35 U.S.C. § 103 rejection detailed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

May 3rd, 2022
/TODD MELTON/Primary Examiner, Art Unit 3669